Citation Nr: 0329483	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an increased initial rating for otitis 
media of the left ear.

3.  Entitlement to an increased initial rating for residuals 
of a fracture of the right ankle.

4.  Entitlement to an increased initial rating for residuals 
of a fracture of the clavicle and scapula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
		
1.  Ask the veteran to provide information 
concerning all VA and non-VA health care providers 
who have treated the veteran's right shoulder 
disability for the period from December 2001 to the 
present.  Obtain records from each health care 
provider the veteran identifies.

2.  Obtain all clinical records pertaining to the 
veteran's otitis media of the left ear from 1997 to 
the present from Antonio B. Roa, M.D., at the Lake 
Placid Family Care Center, 201 U.S. Highway 27, 
South, Lake Placid, Florida.  If the search for 
such records has negative results, documentation 
from the contacted entity to that effect should be 
included in the veteran's claims file.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
orthopedic examination to show the nature and 
extent of the veteran's disabilities involving his 
right ankle and right shoulder.  Send the claims 
folder to the examiner for review.
The examination should include X-rays and a 
complete test of the range of motion of the 
veteran's right ankle and right shoulder, 
documented in degrees.  The examiner should also 
answer the following questions:
(a) whether either joint exhibits weakened 
movement, excess fatigability, incoordination, or 
pain on movement (if feasible, these determinations 
should be expressed in terms of the degree of 
additional loss of motion due to these symptoms); 
and  
(b) whether pain significantly limits functional 
ability during flare-ups or when the joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups). 
(c) The examiner should also render an opinion as 
to the effect that each disability independently 
has on the veteran's ability to work.

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
audiological evaluation to determine the etiology 
of his hearing loss of the left ear.  Send the 
claims folder to the examiner for review.  
Following the examination and a review of the 
claims folder, the examiner is requested to offer 
an opinion as to whether it is at least as likely 
as not that the veteran's current hearing loss 
disability in his left ear is related to:
(a)	 In-service noise exposure while working as an 
aircraft technician; or
(b)	Post-service noise exposure while working as 
an aircraft technician and automobile mechanic; 
or
(c) His service-connected otitis media of the left 
ear.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





